DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 13 December 2021. It is noted that this application is a National Stage Entry of PCT/KR2017/008830 filed 14 August 2017, which benefits from Foreign Application Serial Number 2016-0103652 (Korea) filed 16 August 2016. Claims 2, 3, and 6 have been cancelled. Claim 1 has been amended. Claims 1, 4, and 5 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 13 December 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1, 4, and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action mailed 16 September 2021, Applicant provides the following remarks:

"…The current rejection under USC 112(a) suggests the steps of generating 3D models and assigning regions occurs manually. Applicant’s respectfully traverse and offer...Claim 1 was amended o include...the method being performed by a building management server, a worker terminal, and a manager terminal...’if the claim preamble is necessary to give life, meaning, and vitality...then the claim preamble should be construed as if the in the balance of the claim’...”

“...the Office Action alleged that there is no antecedent support for the generation of 3D models and assigning regions as performed by a building management server...The Specification clearly discusses the use of building management server to store and display 3D screens of a building and building interior. It is inherent that the building management server or manager terminal...would create such 3D display and regions to be displayed on the screen. Claim 1 was further amended to include the concept of a coordinate grid...It would be unreasonable to suggest a human would manually construct such a grid to overlay on a 3D display...”
In response, Examiner appreciates the challenges of a translated Specification and sincerely Applicant’s efforts to resolve the rejection under 35 U.S.C. 112(a). While the rejection is respectfully maintained herein as set forth below, Examiner directs Applicant’s attention to the Examiner’s NOTE presented below. 



With respect to the functions performed by the recited terminal and/or server in the generation of the 3D model, the Specification as Published (USPGPUB: 2019/0026843) provides disclosure regarding the rendering of the 3D building and the assignment of coordinates to regions at paragraphs [0014] and [0071]. The noted disclosure provides “...the present invention is characterized in that an interior of a building is configured as a 3D screen implemented with a three-dimensional virtual space, coordinates for each region are formed through space division...”. The supportive disclosure does not appear to describe a process in which either the manager terminal or server generates a 3D model of the building. The specification merely references “space division”, but fails to describe a processor-executed process in performing this function. In absence of space division, the Specification does not appear to provide a process or functions to generate a 3D screen implemented on a 3D virtual space of the building.  While subsequent disclosure identifies the manager terminal are selecting coordinates to access store 

NOTE: For Applicant’s benefit, while Examiner maintains that the generation of a 3D model of the building is not reasonably disclosed, Examiner agrees with Applicant that at least Fig. 7 provides description of a stored 3D model of the building and further describes the claimed display of the building in 3D. Further, the assignment of regions/coordinates to the 3D rendering of the building also appears to be disclosed as well as the storage and selection/based retrieval of information associated with each region/coordinate. Examiner additionally notes the features of cumulative assembly of the manuals in video form by extraction of sections of worker videos in which tasks were performed ideally or in compliance with guidelines. In particular, Examiner suggests omitting the statement “an interior of the building is generated...by one or the building management server and the manager terminal” in the limitation preceding the recitation of the 3D screen. Examiner further suggests adjustment/amendment to indicate that regions and coordinates are assigned to the three-dimensional space rather than the implication that the model is generated could server to clarify that a 3D display of the building is configured by the addition of selectable regions/coordinates assigned to area of the building could serve to assist in overcoming the maintained 112(a) rejection. Examiner further notes the functionality conveyed in the “wherein” clause that ends the claim considered in light of the disclosure at paragraphs [0038]-[0040] [0053]-[0056] and [0067]. Specifically, Examiner suggests amendment to recite the functions/steps of the wherein clause such that they are presented as performed method steps. While the disclosure is limited due the noted translation challenges, Examiner suggests clarification of the claim to include method steps directed to the disclosed functions to Applicant is encouraged to contact the Examiner to consider such amendments and potentially expedite a favorable resolution to the instant application.   

[ii]	In response to rejection(s) of claim(s) 1, 4, and 5 under 35 U.S.C. 112(a) as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 September 2021, Applicant remarks that the claims as amended overcome the maintained rejection under 35 U.S.C. 101. In particular, Applicant remarks that the 3D display and coordinates provide integration under Step 2A Prong 2 of the 2019 PEG. However, maintains that a reasonably interpretation of the generation of a 3D model in light of the Specification does not reasonably establish these functions as executed by the recited server, as noted above with respect to the maintained rejection under 35 U.S.C. 112(a) and the interpretation therein. Examiner directs Applicant’s attention to the rejection maintained herein and to the previous responses of 1 April 2021 and 27 November 2020 incorporated in their entirety in response herein. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As presented by amendment, claim 1 recites “...an interior of the building generated and stored by one or the building management server and the manager terminal; displaying on the manager terminal a computer display of a 3D screen implemented with a three-dimensional virtual space, the three dimensional space dividing into a plurality of regions by the building management server...”.




For purposes of further examination, Examiner assumes the steps of generating a 3D model and assigning the regions occurs manually as presented in the original claims. As presented, the specification fails to identify written description of generation of a 3D virtual space including selectable coordinates.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 1 as amended recites “...matching an interior of a building generated and stored by one of the building management server and the manager terminal...” and “...matching human resource information of field workers by one of the building management server and the manger terminal...”. While each of these limitations indicates that elements are “matched” the limitations provide no indication as to what (coordinates, regions etc.) either of the “interior” or the “human resource information” is matched. For purposes of further examination, Examiner assumes the construction and/or maintenance materials and human resources information is matched to regions/coordinates for storage and retrieval. However, Examiner’s interpretation is not clear form the claim as provided and appropriate clarification is required. 
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[6]	Previous rejection(s) of claims  1, 4, and 5 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have not been overcome by the amendments to the subject claims and is are maintained. See rejection under 35 U.S.C. 112(a) above and response to remarks/amendment.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.



Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claim 1 is directed to a method and is reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, claim 1 is determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of monitoring, directing, and assessing construction project progress as implemented by workers, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves observe construction and maintenance tasks being performed by human workers and assess the compliance of the task performance with construction and maintenance plans, which is an ineligible concept of Organizing Human Activity, namely: commercial or legal interactions (e.g., directing behaviors, and business relations) and managing personal behavior or interactions between people.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 
In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…a construction process registration step comprising a construction manual registration step…”, “…a construction video shooting step…”, “...a construction inspection step in which the construction progress...is checked using a manager terminal...”, “...a maintenance process registration step...”, “...a maintenance video shooting step...”, “...a step in which the maintenance progress...is checked using the manager terminal...” and “…a human resource information registration step for registering...information about field workers who have carried out a construction or maintenance task…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring, directing, and assessing construction project progress as implemented by workers, which is an ineligible concept of Organizing Human Activity, namely: commercial or legal interactions (e.g., directing behaviors, and business relations) and managing personal behavior or interactions between people, as set forth in the 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…construction progress...is checked using a manager terminal to check whether a construction has been completed in compliance with the construction guidelines…” and “…maintenance progress...is checked using the manager terminal to check whether a maintenance has been completed in compliance with the maintenance manual…”. Respectfully, absent further clarification of the processing steps executed by the recited “terminal”, one of ordinary skill in the art would readily understand that given a construction or maintenance manual having guidelines for compliance with tasks and actions ordinary skill would be capable of comparing the performance of the task to the requirements, by employing human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Additional elements of claim 1 that potentially integrate the exception include server, the worker terminal(s), and the manager terminal. Claim 1 further indicates, generally, that the claimed method is “video-based” as designated in the preamble. With respect to these potential additional elements, the claimed “server” is identified as receiving the manuals to be registered, receiving an upload of the construction and maintenance videos and uploading the videos to the manager terminal. The claimed “worker terminal” is identified as shooting a video using an application installed on the terminal and uploading the video to the server. The “manager terminal” is identified as receiving the uploaded videos. The “manager terminal” is further identified as being used in the checking process.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a manual and/or a video is uploaded, progress is checked etc.) as associated with a respective “terminal” or “server”. Beyond the general statement that manuals and videos are uploaded to a server, a video is hot using a device, and progress is checked using a terminal, the limitations provide no further clarification with 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of monitoring, directing, and assessing construction project progress as implemented by workers using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of transmitting data over a network and storing and retrieving information for display. The claimed monitoring, directing, and assessing construction project progress as implemented by workers benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2019/0026843, Examiner notes paragraphs [0029]-[0041]. In the noted disclosure, the Specification general descriptions of the terminals as configured to shoot a video, upload the video(s), view video data and the server as receiving and relaying information data to the terminals. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Further, with respect to the shooting a video, the specification is limited to an indication that an application us used to shoot a video, but provides limited further disclosure related to the application. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) upload manuals and videos; (2) shoot a video; and (3) display information for review, i.e., checking progress; While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.





receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

        
Dependent claims 4 and 5, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[7]	Claims 1, 4, and 5 would be allowable if rewritten within the constructs of 35 U.S.C. 112(a) to overcome the rejection under 35 U.S.C. 101 presented herein.


Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al., SYSTEM AND METHOD FOR ESTIMATING CONTRUCTION DURATION, United States Patent Application Publication No. 2013/0335413, paragraphs [0024]-[0028][0038]-[0041]: Relevant Teachings: Wang et al. discloses a system and method which generates a 3D model and animations for a construction project. The system/method includes documenting video information associated with the construction project which is used to estimate a duration of the project. 

Murdock et al., DOCUMENT MANAGEMENT SYSTEM FOR BUILDING MAINTENANCE AND OPERATIONAL DOCUMENTS, United States Patent Application Publication No. 2010/0010966, paragraphs [0005]-[0006][0027]-[0029]: Relevant Teachings: Murdock et al. discloses a system and method which provides documentation of maintenance projects stored as linked to regions/sections of the building. The system/method includes an interface for selection and presentation of the documentation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT D RINES/Primary Examiner, Art Unit 3683